This action was brought by the defendant in error •against the plaintiff in error. There was judgment for the plaintiff and the defendant takes writ of error. Motions to strike portions of the transcript of the record, and to dismiss the writ of error, denied; but in the investigation of the questions raised by said motions, the court being fully advised and-satisfied that there is no merit in any of the questions assigned as error, and that the appeal is frivolous, the judgment ■of the court below is affirmed; and that ten per cent. ■damages be allowed and assessed against the plaintiff in error as for a frivolous appeal, together with costs.
Decision Per Curiam.